DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-6, 9-14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,490,421 (Ueyanagi) in view of U.S. Patent Application Publication 2011/0296918 (Yao et al.).
With regards to claim 1, Ueyanagi discloses a semiconductor acceleration sensor comprising, as illustrated in Figures 1A-29, an integrated circuit (IC) comprising a flexible plate 211 (Figure 2B) having a first pair of parallel arms 111,113 and a second pair of parallel arms 
The only difference between the prior art and the claimed invention is piezoelectric capacitors on a respective first end of each of the arms of the first and second pairs of parallel arms.
Yao et al. discloses a piezoelectric accelerometer comprising, as illustrated in Figures 1A-10, an integrated circuit comprising a flexible plate (e.g. stacked layers 200,202,204,206 in Figure 2 is considered as the flexible plate; Figures 1D,2) having a first pair of arms 110 (e.g. left and right arms on x-axis of Figure 1C) and a second pair of arms 110 (e.g. top and bottom arms on y-axis of Figure 1C); the first pair of arms orthogonal to the second pair of arms (as observed in Figure 1C); the first pair of arms 110 extending along first opposing sides (e.g. left and right sides) of the flexible plate (as observed in Figure 1C); the second pair of arms 110 extending along second opposing sides (e.g. top and bottom sides) of the flexible plate (as observed in Figure 1C); piezoelectric capacitors 114 (e.g. ferroelectric thin film 112,208 with interdigital electrodes 114 form the piezoelectric capacitors; paragraphs [0040] to [0044]) on each of the arms of the first and second pairs of arms (as observed in Figure 1D); a proof mass 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing piezoelectric capacitors on a respective first end of each of the arms of the first and second pairs of parallel arms as suggested by Yao et al. in lieu of strain gauges to the system of Ueyanagi to have the ability to sense the presence of acceleration due to the bending and compressive or tensile strain in the piezoelectric capacitors, which would in turn cause electrical signals to be generated over the terminals of the interdigital electrodes to measure acceleration.  (See, paragraphs [0043],[0044] of Yao et al.).  Furthermore, employing either strain gauges or piezoelectric capacitors on the arms of the system would not have change and/or alter the operation and/or performance of the system, namely to sense the tensile or compressive strain of the arms to measure acceleration.
With regards to claim 4, both references, Ueyanagi and Yao et al., further disclose the proof mass comprises silicon.  (See, column 11, lines 58 to column 12, line 8 of Ueyanagi; paragraph [0046] of Yao et al.).
With regards to claim 5, Ueyanagi further discloses the flexible plate 211 has a central portion from which the first and second pairs of parallel arms 111-114 extend (as observed in Figures 1A,2A,2B); the proof mass 100,901 has a respective central portion and first and second pairs of parallel extensions 901A-901D (e.g. not labeled in Figure 1A, but best observed in Figure 18A) extending from the central portion of the proof mass (Figures 1A,18A); the central portions overlap such that the first and second pairs of parallel extensions 901A-901D respectively overlap the second ends of the first and second pairs of parallel arms 111-114,902-905 (as observed in Figures 1A,18A).
With regards to claim 6, Ueyanagi further discloses the proof mass 100 is coupled to a first surface of the flexible plate (as observed in Figure 7), the proof mass 100 extends at least 
With regards to claim 9, both of the references, Ueyanagi and Yao et al., further disclose the flexible plate comprises silicon dioxide 202.  (See, column 3, lines 12-16 of Ueyanagi; paragraph [0042], Figures 2,6D of Yao et al.).  
With regards to claim 10, Ueyanagi discloses a semiconductor acceleration sensor comprising, as illustrated in Figures 1A-29, an accelerometer comprising a flexible member 211 having a central portion and extensions 111,112,113,114 extending from the central portion (as observed in Figures 1A,2A,2B); the extensions 111-114 having a respective first end (e.g. end portion of the arm that is connected to the support member 120 is considered as the first end; Figures 1A) and a respective second end (e.g. end portion of the arm that is connected to the proof mass 100 is considered as the second end; Figure 1A) opposite the first end; strain gauges 131-138 on each of the extensions such that the strain gauges proximal the first ends of the extensions (as observed in Figure 1A); a proof mass 100,901 coupled to the flexible member such that the proof mass having a respective central portion and respective extensions 901A-901D (e.g. not labeled in Figure 1A, but best observed in Figure 18A) extending from the central portion of the proof mass (as observed in Figures 1A,18A); the extensions 901A-901D of the proof mass overlapping the second ends of the extensions of the flexible member without overlapping areas having the strain gauges (as observed in Figure 1A).  (See, column 11, line 58 to column 18, line 67).
The only difference between the prior art and the claimed invention is piezoelectric capacitors on a respective first end of each of the arms of the first and second pairs of parallel arms.
Yao et al. discloses a piezoelectric accelerometer comprising, as illustrated in Figures 1A-10, an integrated circuit comprising a flexible plate (e.g. stacked layers 200,202,204,206 in Figure 2 is considered as the flexible plate; Figures 1D,2) having a first pair of arms 110 (e.g. 
With regards to claim 11, both of the references, Ueyanagi and Yao et al., further disclose the flexible member comprises at least one of silicon dioxide or silicon nitride; the proof mass comprises silicon. (See, column 3, lines 12-16, column 11, lines 58 to column 12, line 8 of Ueyanagi; paragraphs [0042],[0046] of Yao et al.).
With regards to claim 12, Ueyanagi further discloses the flexible member 211 includes first, second, third, and fourth extensions 111,112,113,114.  (See, as observed in Figures 1A,2A,2B).
With regards to claim 13, Ueyanagi further discloses the first and second extensions 111,113 are parallel to each other (as observed in Figures 1A,2A); the third and fourth extensions 112,114 are parallel to each other and orthogonal to the first and second extensions (as observed in Figures 1A,2A).
With regards to claim 14, Ueyanagi further discloses the first and second extensions 111,113 extend along first and second opposing sides of the flexible member, and the third and fourth extensions 112,114 extend along third and fourth opposing sides of the flexible member.  (See, as observed in Figures 1A,2A).

The only difference between the prior art and the claimed invention is piezoelectric capacitors on a respective first end of each of the arms of the first and second pairs of parallel arms.
Yao et al. discloses a piezoelectric accelerometer comprising, as illustrated in Figures 1A-10, an integrated circuit comprising a flexible plate (e.g. stacked layers 200,202,204,206 in Figure 2 is considered as the flexible plate; Figures 1D,2) having a first pair of arms 110 (e.g. 
With regards to claim 20, Ueyanagi further discloses the proof mass 100 is coupled to a first surface of the flexible plate (as observed in Figure 7); a cap 610 over a second surface of the flexible plate opposite the first surface (as observed in Figure 7).

Claims 2-3, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,490,421 (Ueyanagi) in view of  U.S. Patent Application Publication 2011/0296918 (Yao et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2006/0065054 (Ikeda et al.).
With regards to claims 2-3, Ueyanagi further discloses the arms 111-114 can be of other shapes and dimensions (column 13, lines 4-8); however, the reference does not specify such structural parameters (each arm of the first and second pairs of parallel arms is trapezoidal from an outside edge of the arm towards a center of the arm; the arms of the first pair of parallel arms are tapered between the first and second ends) as in the claims.  
Ikeda et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-17, an accelerometer 100; a first pair of arms 21,21’ and a second pair of arms 22,22’ such that the first pair of arms orthogonal to the second pair of arms (as observed in Figure 1); piezoelectric 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing each arm of the first and second pairs of arms is trapezoidal from an outside edge of the arm towards a center of the arm, or the arms of the first pair of arms have a respective first end and a respective second end opposite the first end wherein the arms of the first pair are tapered between the first and second ends as suggested by Ikeda et al. to the system of Ueyanagi as modified by Yao et al. to provide a high and substantially uniform strain throughout the length of the tapered section of the arms.  (See, paragraphs [0070],[0071] of Ikeda et al.).
With regards to claims 15-16, the claims are commensurate in scope with the above claims 2-3 and are rejected for the same reasons as set forth above. 
With regards to claim 18, the claim is commensurate in scope with the above claim 3 and is rejected for the same reasons as set forth above.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,490,421 (Ueyanagi) in view of  U.S. Patent Application Publication 2011/0296918 (Yao et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2012/0266686 (Huffman).

Huffman discloses a piezoelectric accelerometer comprising, as illustrated in Figures 1A-18B, an integrated circuit (IC) comprising a flexible plate 130,133 including a first pair of arms 120 (e.g. left arm and right arm in Figures 3,4) and a second pair of arms 120 (e.g. top arm and bottom arm in Figures 3,4) such that the first pair orthogonal to the second pair (as observed in Figures 3,4); piezoelectric capacitors 160,166,168 on each of respective arms of the first pair and on each of the arms of the second pair (paragraphs [0038],[0059],[0063], [0065]; Figures 17D-17E); a proof mass 118 coupled to the flexible plate 130,133 and offset from the first and second pair of arms 120 (paragraph [0061]; Figure 16A); reference piezoelectric capacitors 162 mechanically isolated from the piezoelectric capacitors (paragraphs [0059],[0062],[0064],[0065]; Figures 15,18A-18B).  (See, paragraphs [0033] to [0070).
It would have been obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to have readily recognize the advantages and desirability of employing reference piezoelectric capacitors mechanically isolated from the piezoelectric capacitors as suggested by Huffman to the system of Ueyanagi as modified by Yao et al. to have the ability to cause a deflection of the arms into the cavity besides expansion or contraction of the arms.  (See, paragraph [0059] of Huffman).
With regards to claim 19, the claim is commensurate in scope with the above claim 7 and is rejected for the same reasons as set forth above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,490,421 (Ueyanagi) in view of  U.S. Patent Application Publication 2011/0296918 (Yao et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2014/0230551 (Kunimi).

	Kunimi et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-11, an acceleration sensor circuit 50 comprising acceleration sensors 51X,51Y,51Z for detecting acceleration in the x-axis, y-axis, Z-axis, respectively; pre-amplifiers 56,57,58A,58B,58C coupled to the piezoelectric capacitors Pm1,Pm2,C1,C2 such that the pre-amplifiers configured
to provide a three-axis measurement of changes in acceleration (paragraphs [0043],[0044],
[0061]). (See, paragraphs [0028] to [0075}).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing pre-amplifiers coupled to the piezoelectric capacitors such that the pre-amplifiers configured to provide a three-axis measurement of changes in acceleration as suggested by
Kunimi et al. to the system of Ueyanagi as modified by Yao et al. to having the ability to not only detect acceleration in one axis or two-axis but in three-axis without departing from the scope of the invention. (See, paragraph [0043] of Kunimi et al.).

Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861